Citation Nr: 1742234	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-43 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability rating in excess of 40 percent for chronic back strain with degenerative disc disease, lumbar disc herniation, and dextroscoliosis (back disability).

2. Entitlement to a separate compensable rating for bilateral radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from January 1978 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1. The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or of unfavorable ankylosis of the entire spine 

2. Evidence of record demonstrates that the Veteran has no more than mild bilateral radiculopathy of the lower extremities.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 40 percent for chronic back strain with degenerative disc disease, lumbar disc herniation, and dextroscoliosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).  

2. The criteria for entitlement to separate, 10 percent ratings, but no higher, for radiculopathy of each lower extremity have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124(a), Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating-Back Disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2016). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2016). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, rated on a parity with major joints. 38 C.F.R. § 4.45(2016). 

Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in the Veteran's current appeal the Board has considered the relevant temporal period.

The Veteran's service-connected back disability is rated as 40 percent disabling under Diagnostic Code (DC) 5237, for lumbosacral strain, which is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine. Id.

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.

Additionally, intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note 1. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Based on a review of the record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for his service-connected back disability. The reasons are as follows. 

In September 2009, the Veteran filed for an increase in disability claiming his back disability had worsened since his last rating. The Veteran was afforded new VA examinations in October 2010 and October 2015. The examinations, as well as the rest of the evidence of file, indicate that there is no evidence of the Veteran having unfavorable ankylosis of the entire thoracolumbar spine at any time during the appeal period or even favorable ankylosis. For example, in the October 2010 and October 2015 VA examination reports, both examiners made specific findings that the Veteran does not have ankylosis. Therefore, the schedular criteria for an increased 50 percent disability rating have not been met. As the 100 percent rating requires a higher standard of unfavorable ankylosis of the entire spine there is no need to further address that potential rating. The Veteran is at the maximum rating for limition of motion of the lumbar spine without ankylosis.

Necessarily, the Board has considered whether a higher rating could be assigned under the IVDS Formula. While the October 2015 examiner determined the Veteran  had a current IVDS disability, there were no manifestations of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. The Veteran's 24-hour stay at hospital for pain management for his back in September 2009 is not enough to meet the criteria for a 60 percent rating under DC 5243. As such, an alternative rating under the IVDS criteria would not be advantageous to the Veteran.

The Board accepts that the Veteran has functional impairment and pain. See DeLuca. These are included and contemplated by the schedular rating criteria. 38 C.F.R. § 4.59 (2016). The Board also finds the Veteran's own reports of symptomatology to be credible, as well as those of his family and friends. However, neither the lay nor medical evidence reflects the functional equivalent of no movement (ankylosis) of the lumbar spine to warrant the next higher evaluation. Therefore, the lay and medical evidence demonstrates that the currently assigned evaluation of 40 percent is appropriate for the Veteran's low back condition.

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for his service-connected back disability. As such, there is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49. 

III. Separate Compensable Ratings for Radiculopathy of the Bilateral Lower Extremities 

The Veteran's service-connected degenerative joint disease of the spine is evaluated under the General Rating Formula for Diseases or Injuries of the Spine using the criteria noted above. Also as noted above, any associated objective neurologic abnormalities caused by a back disability, are to be rated separately, under an appropriate diagnostic code.

The Veteran has a current disability of bilateral mild sciatic radiculopathy of the lower extremities, as demonstrated in the October 2015 VA examination report. 

DC 8620 provides ratings for neuritis of the sciatic nerve. Incomplete paralysis of the sciatic nerve is rated under DC 8520. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating. A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy. An 80 percent rating requires complete paralysis. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Resolving doubt in favor of the Veteran, the Board finds entitlement to an initial 10 percent rating for bilateral radiculopathy of the lower extremities is warranted.

The Board acknowledges that that there are conflicting examinations as to a diagnosis of radiculopathy within the claims files, but during the October 2015 examination, the most recent examination on file, the objective medical opinion of the examiner is that the Veteran has mild radiculopathy in both of his legs involving the sciatic nerve, based on the objective and subjective findings of the examination. The Board finds this opinion most probative to the claim, as the examiner answered all the questions on the examination report having to do with radiculopathy. This diagnosis also coincides with the Veteran's complaints of tingling and numbness in his lower extremities. Also, the diagnosis is consistent with the Veteran's chiropractor's diagnosis. There is no indication during the exam that the incomplete paralysis of the bilateral lower extremities is any more than mild in nature therefore, warranting a 10 percent rating under DC 8520 for each lower extremity. The examiner had an opportunity to describe the Veteran's radiculopathy as mild, moderate, and severe, and the examiner chose to check the "mild" box. The Board finds the evidence provided by a VA medical professional more probative to the claim than the Veteran's lay statements in regard to severity of the disability, assuming that the Veteran believes he warrants more than a 10 percent rating for each lower extremity. 

Therefore, the Veteran is granted separate, compensable ratings of 10 percent, but no higher, for radiculopathy in each of the lower extremities under Diagnostic Code 8520. 


ORDER

Entitlement to an increased disability rating in excess of 40 percent for chronic back strain with degenerative disc disease, lumbar disc herniation, and dextroscoliosis is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity, is granted, subject to law and regulations governing the effective date of an award of compensation.

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity, is granted, subject to law and regulations governing the effective date of an award of compensation.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


